Title: To James Madison from John Pope, 11 February 1809
From: Pope, John,Howard, Benjamin
To: Madison, James



Sir
Washington February 11th. 1809.

Having Reason to believe that Mr. John Boyle of Kentucky would accept the Office of Governor of the new Territory of Illinois, We take the Liberty of proposing him to you for that Place.
Mr. Boyle is too well known, to require any attestation from us either to his Virtue or Talents. If however we were to say any Thing in Regard to them, we might with great Confidence & Justice speak in Terms of Praise of both, as also of his conciliating Manners, his firm and decided Character, and his republican Principles manifested during a long course of Service in Congress.
We do not hesitate to declare that we know of no Person who could be selected for this important Office, in whom are united more Claims to Consideration either as regards the general Government or the Territory; for the Welfare of both, & the particular Happiness of the People over whom he will preside, in Case of receiving the Appointment.  We are Sir most respectfully your obt. Servants

B: Thruston
John Pope
Benjamin Howard

